Citation Nr: 0607088	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-18 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from March 1993 to March 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

This claim was previously before the Board and remanded in 
July 2004 for further evidentiary and procedural development.  
As the directed development has been completed, the veteran's 
claim is properly before the Board at this time.


FINDING OF FACT

The weight of the competent evidence is against a conclusion 
than the veteran has a skin disorder due to in-service 
symptomatology or pathology.


CONCLUSION OF LAW

A current skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show he complained of 
acne in July 1993.  On examination, there were blemishes 
present and a few inflamed lesions.  The assessment was acne.  
When examined for separation in December 1995, the veteran's 
skin was normal, and he reported no history of skin diseases.


An August 1997 VA outpatient record shows the veteran 
complained that the facial skin around his nose and cheeks 
got dry and peeled.  He had tried over-the-counter lotions 
with no relief.  On examination, there was no evident 
peeling.  There was some darker pigmentation on the forehead.  
There was a questionable diagnosis of seborrheic dermatitis.

In an October 2002 written statement, the veteran indicated 
that, while he was examined for acne in service, his symptoms 
were not present when he saw the doctor.  His skin had 
previously broken out, but by the time he saw the doctor all 
physical evidence was gone.  He said this had continued to 
happen throughout his military service.  He noticed that it 
occurred whenever he was exposed to the cold.

In a November 2002 VA outpatient record, the veteran 
complained of a facial rash in 1993.  He reported swelling of 
the hands when he touched cold things.  His lips swelled when 
he ate ice cream.  Changes in weather from hot to cold caused 
these symptoms as well.  He also experienced the sensation of 
his throat swelling when he had cold foods and liquids.  His 
face occasionally peeled and scaled.

On examination, the veteran had several small hyperpigmented 
macules on his chest.  There were a few papules around the 
right eye and on the left shoulder.  There was a small red 
papule on the right side of the neck.  There were small black 
macules under the breasts, with some thickening of the skin.  
There were black patches on the face at the temples.  There 
also appeared to be dry, scaling skin around the moustache 
and on the nasal bridge.  The assessment was cold induced 
urticaria, seborrheic dermatitis, congenital nevi, and cherry 
angiomas.

Additional VA outpatient clinical records dated from April 
2003 to May 2004 show there were no urticarial or scaly 
lesions seen on the April 2003 examination.  Cold urticaria 
and seborrheic dermatitis were diagnosed at that time.  A 
September 2003 clinical record shows there was 
hyperpigmentation on the forehead, the bridge of the nose, 
and the cheeks.  There were no urticarial or scaly lesions.  
The assessment in September 2003 indicated cold urticaria, 
seborrheic dermatitis, and

hyperpigmentation.  A November 2003 VA record shows 
seborrheic dermatitis was mild on the face and chest.  There 
was also mild hyperpigmentation on the face.  There were no 
cold urticarial or other lesions.  The assessment in November 
2003 was seborrheic dermatitis, cold urticaria, and 
hyperpigmentation.  A January 2004 VA record shows no 
urticarial lesions, mild hyperpigmentation, and some scaling.  
The assessment was cold urticaria.  In May 2004, the veteran 
reported that since it was summer, he no longer had problems 
with his cold urticaria.  The seborrheic dermatitis and cold 
urticaria diagnoses were continued.

In November 2004, the veteran underwent VA examination.  His 
first complaint was a rash in the bilateral nasal-labial 
folds.  He reported the onset of this roughness in 1993.  It 
was intermittent, improved with treatment, and worsened when 
treatment stopped.  On examination, the bilateral naso-labial 
folds had barely perceptible erythema and no scaling.  The 
face and scalp were otherwise clear.  The diagnosis was 
seborrheic dermatitis, mild and well controlled.  The 
examiner opined that this was a common idiopathic skin 
condition, which was unlikely to be related to military 
service.

The veteran's second complaint was hives.  He reported an 
onset in 1993 of generalized pruritic whelps when the skin 
was exposed to the cold.  He also reported erythema, 
swelling, and burning of the hands when he touched cold 
things.  He indicated he had lip swelling when he ate ice 
cream.  The veteran reported more than 100 episodes a year.  
He said it was daily in the winter.  Each episode lasted from 
twenty minutes to one hour, depending on the duration of 
exposure to the cold.  Physical examination revealed no 
current lesions.  Previous dermatology clinic notes show they 
elicited a wheal and flare reaction with cold exposure in the 
clinic.  The diagnosis was cold urticaria.  The examiner 
stated that the disorder is idiopathic, especially in the 
absence of underlying cryoglobulinemia or rheumatologic 
disease, for which the veteran had already been evaluated.  
The examiner opined that it was unlikely but possible that 
the skin disorder was related to military service, given the 
current level of knowledge regarding the disorder.


II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done 
with the issuance of a June 2002 letter prior to the August 
2002 rating decision.

In a June 2002 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
October 2002 statement of the case (SOC) and October 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the 
October 2005 SSOC contained the new reasonable doubt and 
duty-to-assist regulations codified at 38 C.F.R. §§ 3.102, 
3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection - Skin Disorder

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The veteran has contended that he first incurred his 
currently diagnosed cold urticaria in service.  He points to 
a July 1993 service record in which he complained of and was 
diagnosed with acne.  However, this was the only documented 
treatment for a skin disorder in service, and the veteran's 
skin was normal upon separation from service in March 1996.  
Furthermore, he was diagnosed with acne in service, not cold 
urticaria.

Most important in this regard, there is only one medical 
opinion of record regarding the veteran's skin disorder and 
its possible relation to military service.  The November 2004 
VA examiner opined that it is unlikely that the veteran's 
currently diagnosed seborrheic dermatitis is related to 
military service.  She also opined that it is unlikely, but 
possible, that the veteran's currently diagnosed cold 
urticaria is related to military service, based upon the 
current knowledge of the disorder.

Although on an initial review the examiner's opinion might 
appear to support the veteran's claim, a close reading shows 
that it does not.  The opinion, at most, does no more than 
propose that it is possible the veteran's currently diagnosed 
cold urticaria is related to his military service.  Such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Most importantly, the examiner opined that it is unlikely 
that the veteran's diagnosis is related to service.  
Therefore, the evidence preponderates against a finding that 
cold urticaria is related to military service.

We note the veteran's statements that his skin disorder was 
not properly diagnosed in service because, by the time he 
sought medical treatment, the symptoms had resolved.  
However, the Board notes that, even assuming that the veteran 
indeed developed cold urticaria in service, without any 
medical evidence corroborating this contention, the Board 
would be forced to resort to speculation as to a nexus to the 
currently claimed disability.  As stated above, the Board may 
not base an award of service connection upon such 
speculation.

The Board recognizes that the veteran believes that his skin 
disorder began in service.  His sincerity is not in question.  
However, while the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494 (1992).

Consequently, as the evidence preponderates against the claim 
for service connection for a skin disorder, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a skin disorder is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


